Citation Nr: 1720260	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  12-09 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Education Center in Muskogee, Oklahoma


THE ISSUE

Basic eligibility for educational assistance pursuant to the Post-9/11 GI Bill ("Chapter 33").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 2009 to November 2010.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 denial by the Department of Veterans Affairs (VA) Regional Office (RO) and Education Center in Atlanta, Georgia.     

In April 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

This matter came before the Board in August 2015, at which time the Board remanded the matter for additional development.  There has been substantial compliance with the remand and no further development is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The Veteran served on active duty for more than 30 continuous days and was discharged under honorable conditions for unsatisfactory performance. 

2. The Veteran's discharge for unsatisfactory performance was due to conditions later determined to be service-connected disabilities. 


CONCLUSION OF LAW

The criteria for basic eligibility to educational assistance under Chapter 33 have been met.  38 U.S.C.A. §§ 3301, 3311 (2014); 38 C.F.R. § 21.9520(b) (2016). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that she is entitled to Chapter 33 educational assistance because she served on active duty for the requisite number of days, received an honorable discharge, and she was discharged because her (now) service-connected disabilities rendered her unable to complete a physical assessment.  Although her DD-214 indicates she was separated under Chapter 13 for unsatisfactory performance, the Veteran contends that she was given the option to undergo non-emergency surgery that would require extensive rehabilitation or take a Chapter 13 discharge, rehabilitate more quickly at home while continuing her education, and attempt to reenter the military when her injuries healed.  The Veteran chose the Chapter 13 discharge with the intent on reentering the military after she recuperated.  

Chapter 33 authorizes VA educational assistance for members of the Armed Forces based on active duty service after September 10, 2001.  

The provisions of 38 C.F.R. § 21.9520(a) exclude entry level and skill training from calculating the length of military service, so the Veteran cannot qualify under that provision.  However, a veteran can also establish basic eligibility for educational assistance under Chapter 33 if he or she serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  38 C.F.R. § 21.9520(b).  The post-9/11 GI Bill defines "active duty" as full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C.A. §§ 688, 12301(a), (d), (g), 12302, 12304.  See 38 C.F.R. § 21.9505.  

The Veteran's personnel and medical records from service are associated with the claims file and document the Veteran's regular treatment and physical for ankle joint pain, joint derangement of the ankle/foot, foot pain, knee joint pain, knee sprain, leg pain, a stress fracture of the tibia, and an adjustment disorder, among other conditions.  They show that she passed basic combat training except for the Army Physical Fitness Test (APFT) and was placed in the physical training and rehabilitation program (PTRP) for her multitude of injuries in March 2010.  Her therapy goals prior to separation were to pass the APFT and transition to AIT. 

In an April 2010 retention assessment, the examiner noted that she was "very focused and looking forward to her AIT training" and determined that the Veteran "appear[ed] psychologically capable of remaining in the service and successfully completing training or upcoming duty assignment."  

On August 18, 2010, the Veteran failed her APFT after several months of rescheduling due to pain.  She stated that she wanted to repeat the APFT and remain in the Army.  It was noted that she completed basic and was motivated to transition to AIT.  She attempted the APFT for a second time on August 23, 2010.  While she "knocked a minute and 10 seconds off" her time, she did not pass the APFT and was moved to the Fitness Training Unit.   

After her failed attempts, the Veteran was counseled on her failure for "lack of motivation and failure of BPFT" by her platoon sergeant.  He noted that she has been in PTRP for 154 days and in the Army for 230 days and was "cleared for the BPFT" but showed no improvement.  He stated that the physicians could find nothing medically wrong with her but the Veteran continuously rejected taking the BPFT whenever asked because she was in pain.  As a result, he alerted the Veteran that he was recommending her for separation from military service.   

A September 2010 medical record provides a clear medical history for the Veteran's injuries.  It documents that she completed basic training in March 2010 but was placed into the Medical Hold Unit because she was unable to pass her PT test run and she had remained in the Medical Hold Unit since March 15, 2010.  While her knee pain resolved, she sustained an ankle twisting injury during a run and experienced regular ankle pain since.   It was noted that she practiced running in July and August 2010 but she reported that it caused her significant pain and she has been unable to pass the PT test to transition to AIT.  The physician's assessment reported that the Veteran had ankle pain of unknown origin and a possibility of a peroneal tendon tear that was not visible on her MRI test results.  The examiner recommended that the Veteran "would be safe to chapter out the military since she has had such a long period of disability that could potentially cause her future harm by doing military service with lots of running and increased activities."  At a follow-up visit in October, the treatment physician stated that surgery was a reasonable consideration but the Veteran stated she did not want surgery and wanted "to chapter out of the military."  

The Veteran was counseled again in October 2010 for her failure to meet the minimum standard on the BPFT and her inability to transition to AIT.  Her First Sergeant, who completed the counseling form, noted that "since being here in B Btry, you have been in both the FTU and PTRP due to injuries of sorts . . . but the ankle is still the issue."  After being treated by orthopedics and being placed on convalescent leave, it was noted that she "requested for a Chapter 13 . . . to go home, go to college," and try to return to the military.  The First Sergeant concluded that he would recommend a Chapter 13 discharge because the Veteran is unable to meet the BPFT standard despite extensive rehabilitation and training.  He further stated that it was "in the overall best interest for [the Veteran] and the Army."   

The Veteran consented to her discharge, waived consideration of her case by an administrative board, and declined the opportunity to consult with counsel.  On October 19, 2010, the recommendation to discharge the Veteran under Chapter 13 was approved and she was scheduled to be discharged with an Honorable Discharge certificate.  In April 2012, the DOD confirmed she was discharged prior to completion of Basic Training.  

Prior to separation, the Veteran filed pre-discharge service connection claims for the right ankle, right leg, right knee, and mental health disorders, among others.  In September 2011, the RO granted service connection for right knee patellofemoral syndrome, a right ankle strain with peroneal tendon partial tear, an adjustment disorder, and bilateral lower extremity varicose veins, among other disabilities, all effective November 2, 2010.  

In consideration of the evidence, the Board finds that the Veteran satisfies the criteria for basic eligibility pursuant to 38 C.F.R. § 21.9520(b).  The Veteran clearly served 30 continuous days on active duty.  Unlike the active duty requirement in 38 C.F.R. § 21.9520(a), this time period does not exclude "entry level and skill training."  At issue here, then, is whether VA has the authority to determine if the Veteran's discharge was due to a service-connected disability, even though it was not specifically recognized as such by the service department at that time.

The Board finds that the Veteran was honorably discharged due to her now service-connected disabilities.  While her discharge recommendations, discharge approval documentation, and DD-214 indicate that she was discharged under Chapter 13 for unsatisfactory performance, it is clear that the Veteran's "unsatisfactory performance" was her inability to pass the physical fitness test because of the conditions that were subsequently awarded service connection.  In making this determination, the Board relied on the Veteran's numerous treatment records that documented her numerous injuries and rehabilitation efforts, showed the Veteran's goals were to pass the APFT and transition to AIT, and detailed her continuous efforts to improve her running.  Indeed, the Veteran was able to improve her running speed by a measurable difference, even though she did not pass the fitness test.  The Board also relied on the Veteran's October 2010 counseling form which stated that her injuries prevented her from completing the fitness test and she was being recommended for a Chapter 13 discharge as a result.  While the August 2010 counseling form indicates that the Veteran had nothing "medically wrong" with her, this is clearly incorrect in light of the Veteran's contemporaneous medical records and current disabilities that have been service-connected.   

The Board has considered that the Veteran's discharge records do not explicitly document her discharge as due to a service-connected disability and finds that this is not an impediment to granting basic eligibility.  The Board acknowledges the RO's position that only the Department of Defense (DoD) can determine whether a discharge was due to service-connected disability.  Title 38 defines the term "Secretary" as meaning the Secretary of Veterans Affairs.  38 U.S.C.A. § 101(1). The term "Secretary concerned" means, inter alia, the Secretary of the relevant military branch; as pertinent to this case involving an Army veteran, "the Secretary of the Army, with respect to matters concerning the Army."  38 U.S.C.A. § 101 (25)(A).  Thus, these are terms of art, meaning they have specific, legally binding definitions.  Hence, it is significant that the Secretary concerned, i.e., the relevant military branch, controls whether the service is honorable, whereas the Secretary, i.e., VA Secretary, determines whether a disability is service-connected under VA laws.  The pertinent regulation, 38 C.F.R. § 21.9520(b), is silent as to the source of the authority for determining whether the individual is discharged due to a service-connected disability.  This is in stark contrast to C.F.R. § 21.9520 (a)(5), which states that a "hardship" determination must be made by the Secretary of the appropriate military department.  Although the "Secretary concerned" is given sole authority to determine if the discharge was due to hardship, this same limitation is not imposed on whether the discharge was due to a service-connected disability. 

Thus, it is not explicitly stated in the law or regulations pertaining to the Post 9/11 GI Bill that authorization to determine whether a discharge is due to service-connected disability is limited to the DOD.  There are other sections, however, which establish different criteria for entitlement and do specifically limit the authority to the service department.  This implies that such a limitation is not intended where it is not stated.  In a larger context, this is consistent with the overall statutory framework, which gives VA the primary authority to determine entitlement to service connection.     

In view of the foregoing, the Board finds that the law and regulations support VA's legal right to determine if a discharge is due to a service-connected disability for purposes of establishing entitlement to Chapter 33 educational assistance.  Accordingly, the Board finds that the Veteran's discharge after more than 30 days of active qualifying service was for a service-connected disability and her claim for basic eligibility for Chapter 33 educational assistance is granted.  

As this constitutes a full grant of the issue on appeal, the Board will not discuss VA's duties to notify and assist. 





[Continued on Next Page]
ORDER

Basic eligibility for Chapter 33 educational assistance is granted.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


